Citation Nr: 1712084	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  13-10 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim for service connection for a lumbar spine condition, and if so, whether service connection is warranted.

(The issue of entitlement to a total disability rating based on individual unemployability will be addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from July 1990 to May 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which reopened a previously denied claim for service connection for a lumbar spine condition but denied the claim on the merits.

The Veteran and his wife testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing in August 2016.  A copy of the hearing transcript is of record.


FINDINGS OF FACT

1.  The Veteran did not appeal a February 2007 rating decision which denied service connection for a lumbar spine condition, but evidence received after this rating decision relates to a previously unestablished element of the claim and raises a reasonable possibility of substantiating the claim.

2.  Lumbar spine degenerative disc disease at L4-5 and L5-S1 is proximately due to service-connected bilateral knee disabilities.



	(CONTINUED ON NEXT PAGE)


CONCLUSIONS OF LAW

1.  The February 2007 rating decision denying service connection for a lumbar spine condition is final, but new and material evidence has been received to reopen the claim.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.200, 20.302, 20.1103 (2016).

2.  The criteria for service connection for lumbar spine degenerative disc disease at L4-5 and L5-S1 have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

While the RO reopened the Veteran's lumbar spine claim and has adjudicated the issue on the merits in the February 2010 rating decision on appeal, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Generally, a claim that has been denied by an unappealed RO decision or an unappealed Board decision may not thereafter be reopened.  38 U.S.C.A. §§ 7104(b), 7105(c).  An exception to this rule exists for cases in which new and material evidence is presented or secured with respect to a claim that has been disallowed, in which case the claim must be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108. 

"New" evidence means evidence not previously submitted to agency decisionmakers, and "material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  This is a "low threshold" in which the phrase "raises a reasonable possibility" should be interpreted as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  The credibility of the newly-submitted evidence is presumed, though not blindly accepted as true if patently incredible.  Justus v. Principi, 3 Vet. App. 510 (1992).

In this case, the Veteran was denied service connection for a lumbar spine condition in a February 2007 decision.  He did not file a notice of disagreement with respect to that rating decision, and therefore it is final.  38 C.F.R. §§ 3.104 (a), 20.302, 20.1103.

At the time of this prior denial, the evidence established a current lumbar spine disability, but did not establish an in-service incurrence of the condition or a link between the current condition and a service-connected disability.

Since the prior adjudication of the Veteran's claim, new evidence has been received.  In particular, several medical opinions dated August 2009 and later all link the Veteran's lumbar spine condition to his service-connected bilateral knee disabilities.

This evidence is new, as it was not part of the record at the time of the prior final denial.  It is also material, as it potentially relates the Veteran's lumbar spine condition to a service-connected disability.  See 38 C.F.R. § 3.310.

In light of this new and material evidence, the claim for service connection for a lumbar spine condition is reopened.

II.  Service Connection

At present, the Veteran is service-connected for right knee degenerative joint disease, right knee chondromalacia patella, right knee limitation of extension, and left knee soft tissue irritation.  He has asserted that he has a lumbar spine condition which is secondary to his service-connected bilateral knee disabilities.  

Service connection is warranted for a disability which is proximately due to, aggravated by, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2016).  A finding of secondary service connection requires competent medical evidence to connect the asserted secondary disability to the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).

VA treatment records dated July 2012 include MRI findings of lumbar spine degenerative disc disease at L4-5 and L5-S1.  Therefore, a current disability has been established.

There are several medical opinions addressing whether this condition is secondary to bilateral knee disabilities.  A November 2006 VA examiner stated that the lumbar spine disability was not secondary to right knee condition.  This was based on the Veteran having a physically demanding job that required him to stand, sit, knee, crawl, bend and lift daily on a repeated basis.  The examiner stated this was enough to cause his thoracolumbar symptoms.

An August 2009 private opinion stated that it was at least as likely as not that the Veteran's disc injury was a result of his right and left knees, though no rationale was provided.

In November 2009, one of the Veteran's treating VA physicians stated that the Veteran's back pain and facet arthropathy were likely the result of chronic knee and hip pain, secondary to postural compensations.

A February 2010 VA examiner wrote that there was no persuasive evidence on which to postulate a relationship between the Veteran's left knee condition and his current spine condition.  This examiner also noted that the Veteran had worked in a physically demanding job which placed him at increased risk for back symptoms.

An April 2010 private opinion stated that the Veteran was noted to have an antalgic gait caused by his right knee disability, and due to longstanding knee problems, he developed his back condition.

A January 2016 private opinion indicated that the Veteran's disc injury was at least as likely as not a result of service-connected right knee.  He noted that the right knee injury caused an abnormal gait, which likely placed abnormal stress on the Veteran's lumbar spine for several years after the knee injury.

A March 2016 private opinion stated that it was more likely than not that the Veteran's disc injury was the result of service-connected right knee injury.  The doctor noted that the Veteran had a gait disturbance related to his right knee injury which caused secondary back pain.

"The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.

In this case, two VA examiners collectively stated that the Veteran's knee conditions did not cause his lumbar spine disability, instead attributing it to the physically demanding nature of the Veteran's occupation.  However, several private opinions, as well as an opinion from one of the Veteran's VA physicians, related the current spine condition to the altered gait and postural complications resulting from one or both knee conditions.  As all of these opinions are supported by appropriate bases, the Board concludes that the overall weight of the evidence supports a finding that the Veteran's bilateral knee conditions caused his lumbar spine degenerative disc disease.  Therefore, service connection for that condition is appropriate.

III.  The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) outlines procedural assistance VA must provide claimants in certain cases.  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.  In this case, however, the Board is fully granting the benefit sought on appeal.  Therefore, the Board need not discuss whether there has been compliance with the VCAA because any noncompliance ultimately amounted to no more than harmless error.  38 C.F.R. § 20.1102 (2016).  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009).


ORDER

The claim for service connection for a lumbar spine condition is reopened, and service connection for lumbar spine degenerative disc disease at L4-5 and L5-S1 is granted.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


